The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jeong (US 20120019498 A1)  in view of  Voutsas (US 20040087066 A1).
Regarding claim 1: 
Jeong (US 20120019498 A1) discloses a  display device (Fig.1) in which a plurality of pixels (PX) are arranged in an array ([0063, Fig. 1-2]), wherein each of the plurality of pixels comprises a current path (ELVdd) that includes a light emitting element ( OLED, Fig. 2) and a first transistor (T1) ([0063-0065]), and a second transistor (T2) for transmitting a luminance signal (brightness signal ), the first transistor comprises diffusion regions (source or drain of transistor T1) arranged in the current path (see Fig. 2,[0063-0065]), and a gate electrode (gate electrode for transistor T1) to which the luminance signal is transmitted from the second transistor (T2)  

Voutsas (US 20040087066 A1) discloses the diffusion regions (Source or drain of  NPN transistor 306, Fig. 6) are of a first conductivity type (i.e.n-type), and the gate electrode is of a second conductivity type (e.g.p -type) opposite to the first conductivity type ([0035], [0046] and Fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 	Jeong (US 20120019498 A1     with the teaching of Voutsas (US 20040087066 A1), thereby providing a high image quality by using with reduce off current of a transistor in the display device.

 Regarding claim 3:
Jeong in view of Voutsas (US 20040087066 A1) discloses wherein a channel region (gate electrode) of the first transistor is of the first conductivity type (p-type) ([0035], [0046] and Fig. 6), thereby providing accurate data transmission in the display device.    
2.	Claims 2, 4-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20120019498 A1) in view of Voutsas (US 20040087066 A1) further in view of park (US 20060221662 A1).  
Regarding claim 2:  

Park (US 20060221662 A1) discloses wherein an impurity concentration of a channel (n channel) region of the first transistor (Qd) is lower than an impurity concentration of a channel (p channel) region of the second transistor (Qs1) ([0052] The switching transistor Qs1 P-channel transistor, and driving transistor Qd are n-channel transistor, impurity concentrations of n channel are lower in n-channel transistor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong (US 20120019498 A1     with the teaching of Voutsas (US 20040087066 A1) and Park (US 20060221662 A1),  thereby providing a high efficient data transmission in the display device.
Regarding claim 4:
Jeong in view of Voutsus discloses the first transistor (306, Fig. 6) and the second transistor (600) are arranged in a well (see Fig. 8a) of the second conductivity type (gate channel gate channel of 306) (see Voutus, [0035], [0046] and Fig. 6), and  
park (US 20060221662 A1) discloses an impurity concentration of a channel region of the first transistor is lower than an impurity concentration of the well (gate channel is n ctype) (park, [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong (US 20120019498 A1     with the teaching of Voutsas (US 20040087066 A1) and Park (US 20060221662 A1), thereby providing an accurate data transmission in the display device.
Regarding claim 5:
Jeong in view of Voutsas and park discloses wherein each of the plurality of pixels further comprises a third transistor (Qs5) that is arranged in the current path, and is for controlling a conductive state of the current path (see Park, Fig. 2, [0051-0053]). Same motivation as recited in claim 4. 
Regarding claim 6:
Jeong in view of Voutsas and Park discloses wherein diffusion regions (source and drain) of the third transistor (Qs5) are of the first conductivity type (ntype), and a gate electrode of the third transistor is of the second conductivity type (ptype) (see, Park  Fig. 2, [0052]. Same motivation as recited in claim 4. 
Regarding claim 7:
Jeong in view of Voutsas and Park discloses wherein each of the plurality of pixels further comprises a third transistor (Qs5) that is arranged in the current path, and is for controlling a conductive state of the current path ([0100]), diffusion regions (source and drain of Qs5) of the third transistor are of the first conductivity type (e.g. P-type) , and a gate electrode of the third transistor is of the second conductivity type (e.g. N-
Regarding claim 8:
Jeong in view of Voutsas and Park discloses wherein an impurity concentration of a channel region of the third transistor (Qs5) is lower than an impurity concentration of a channel region of the second transistor (Qs1) (Park, [0052-0053]), thereby providing high-efficient data transmission in the display device.
Regrading claim 9:
Jeong in view of Voutsas and Park discloses wherein a channel region of the third transistor (Qs5) is of the first conductivity type (Park, [0052]), thereby providing and accurate data transmission in the display device.
Regarding claim 10:
Park discloses wherein an impurity concentration of the gate electrode of the first transistor (QD is n channel) and an impurity concentration of a gate electrode of the third transistor (Qs1 with p channel) are different to each other (Park, [0052]), thereby providing and accurate data transmission in the display device.
  

Jeong in view of Voutsas and Park  wherein the first transistor (Qd) is arranged between the light emitting element  (LD) and the third transistor(Qs5) (park, [0051-0053], Fig. 2),  , 
Regarding claim 17:
Jeong in view of Voutsas and Park discloses an electronic device comprising: the display device according to claim 1 (see Fig. 1); and a control unit (600) configured to control driving of the display device (Park, [0081]), thereby providing and accurate data transmission in the display device.
3.	Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20120019498 A1) in view of Voutsas (US 20040087066 A1) further in view of park (US 20060221662 A1) and Li (US 20040012545 A1).
Regarding claim 12:
Note that Jeong in view of Jeong and Voutsas and Park do not specifically disclose wherein each of the plurality of pixels further comprises a fourth transistor for shorting between two terminals of the light emitting element. 
Li (US 20040012545 A1) discloses each of the plurality of pixels further comprises a fourth transistor (TFT4) for shorting between two terminals of the light emitting element (204) (Fig. 2, [204-0026]). 

Regarding claim 13:
Jeong in view of Voutsas, Park Li discloses wherein each of the plurality of pixels further comprises a fourth transistor (TFT4) for shorting between two terminals of the light emitting element (204) ([0026], Fig. 2), wherein an impurity concentration of a channel region of the third transistor (n channel) is lower than an impurity concentration of a channel region (p channel) of the fourth transistor (Li, [0024-0026]), thereby providing a high image quality in the display device.  
Regarding claim 14:  
Note that Jeong in view of Voutsas, Park  and Li discloses wherein an impurity concentration of a channel region (n channel) of the first transistor (TFT1) is lower than an impurity concentration of a channel region of the fourth transistor (TFT4) (p channel) is lower than an impurity concentration of a channel region (p channel) of the fourth transistor (Li, [0026]), thereby providing a high image quality in the display device.
Regarding claim 15:
 Jeong, in view of Voutsas, Park and Li discloses wherein diffusion regions (source and drains) and a channel region of the fourth transistor (TFT4) are of the first conductivity type (p-type) (Li, [0026]), thereby providing a high image quality in the display device.


Li discloses wherein diffusion regions (drain and source region of first transistor TFT2) and a gate electrode of the second transistor (TFT2) are of the first conductivity type (n-type), and a channel region of the second transistor (TFT2) is of the second conductivity type (p-type) (Li, [0026]), thereby providing a high image quality in the display device.
Pertinent art of record
The pertinent art of records Tamaki (US 20120062135 A1) and Ono (US 
20140340290 A1) discloses display device.


Inquiry

5.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692